Citation Nr: 1435276	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-26 776	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
 
In July 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, essentially, that his prostate cancer is related to service, to include as due to Agent Orange exposure.  He also asserts that he has a lung disorder as a result of asbestos exposure during service.  The Veteran further maintains that he has a low back disability, bilateral hearing loss, and tinnitus that are all related to service.

In July 2012, the Board remanded this case for further development.  The Veteran has since provided information relevant to his claims including the existence and location of VA treatment records and private medical records which should be obtained.  Additionally, as the Veteran was unable to report for his scheduled VA examinations, new examinations should be scheduled.  Finally, the Board has requested comment from the National Personnel Records Center (NPRC) concerning the Veteran's service records.  It does not appear that this request was conveyed.  As such, further remand is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Record Center and request comment on the notation in the Veteran's service personnel records showing that under the category "Foreign Service" there is a notation of a "V," and under the category "FSSD" reflecting a notation of "NoneAug63" as well as his assignment from August 20, 1963, to October 18, 1963.  

2.  Obtain all VA treatment records generated since August 2007 from the Birmingham VA Medical Center.

3.  Obtain the Veteran's medical records from Dr. David Sibley at Princeton Hospital in Birmingham, Alabama.

4.  After the above development has been completed, schedule the Veteran for an examination by an appropriate VA medical professional in order to assess the Veteran's claimed lung and low back conditions and determine whether it is at least as likely as not that they are related to or had their onset during service.  Specifically the examiner should answer the following:

(a) whether it is at least as likely as not that any diagnosed lung condition is related to or had its onset during service, to include any exposure to asbestos during service; and

(b) whether it is as at least as likely as not that any diagnosed low back disabilities are related to or had their onset during service.

The examiner should review the Veteran's claims file, conduct any necessary testing and provide an explanation for all elements of his/her opinion.

5.  Also, schedule the Veteran for a VA audiological examination including speech recognition testing and puretone threshold testing to determine whether the Veteran currently experiences hearing loss and/or tinnitus.  

If hearing loss and tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not that any hearing loss and tinnitus were incurred in service, or are the result of exposure to loud noise during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing and provide an explanation for all elements of his/her opinion.

6.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

